Case 7:19-cv-10826-CS Document 17-1 Filed 03/04/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

panne eee eee wewee ne nene ne --X
DEBORAH ALISON THOMAS as Administrator of Docket No.: 7:19-cv-10826
the Estate of PAGET BEAZER Deceased, and
DEBORAH ALISON THOMAS, Individually, |

Plaintiff,

- against -

MONSANTO COMPANY,

Defendant.
Sierra a sienna 4

AEEGPOSP| RULE 502(D) ORDER
1. The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of
the privilege or protection from discovery in this case or in any other federal or state proceeding.
This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

m. Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness, and/or segregation of privileged and/or protected information before production.

IT IS SO ORDERED.

Date: a) 2020 (My sett

HONORABLE CATHY SEIBEL
United States District Judge
